Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed February 23, 2021.  

Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan Elder (Reg. # 55150) on 03/08/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
17.  (Cancelled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Dotan (US 2016/0248865), discloses re-scoring pending notifications based on new contextual information ([0079]). However, Dotan is silent regarding the re-scoring of pending notification based on offline and online features as disclose on the claims.
Therefore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of "…score the plurality of notifications using a first plurality of features to obtain a first plurality of notification scores, the first plurality of features used to score the plurality of notifications designated as offline features that have historically exhibited a low rate of change over time, wherein each notification score is associated with a corresponding notification; determine which of the notifications from the plurality of notifications are to be pending notifications based on the corresponding notification score associated with each notification; evaluate one or more notification conditions relating to the pending notifications, wherein satisfying at least one notification condition indicates that at least one notification is to be sent from the plurality of pending notifications; responsive to determining the evaluated one or more conditions have been satisfied, re-score the plurality of pending notifications using a second plurality of features to obtain a second plurality of notification scores, wherein: at least one feature of the second plurality of features is designated as an online feature that has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/J.C.T/Examiner, Art Unit 2446                 

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446